CANCELLATION OF PROMISSORY NOTE This Cancellation of Promissory Note ("Cancellation Agreement") is entered into on June 12, 2015, between San Lotus Holding Inc. ("SLH") and Mao Ren LAF Inc, MR Apportion Inc and Maoren Investment Inc.(each the "Creditor", and collectively the "Creditors"). R E C I T A L S A. WHEREAS, on June 11, 2015, SLH assumed the debt owed by Mao Ren International Inc. (the "Mao Ren") in the amount of Nine Hundred Thirteen Million Four Hundred One Thousand Eight Hundred Twenty Three New Taiwan Dollars (TWD $ ) (the "Debt") in favor of the Creditors. The Debt assumed by SLH under the assumption agreement between SLH and Creditors (the "Assumption Agreement"), dated June 11, 2015, is specifically listed as following: CREDITOR AMOUNT OWED BY MAO REN (TWD) Mao Ren LAF Inc. $331,016,820 MR Apportion Inc. $104,127,808 Maoren Investment Inc. $478,257,195 Total $913,401,823 B. WHEREAS, each Creditor used the Debt assumed by SLH under the Assumption Agreement to subscribe to shares of SLH common stock, which stock was distributed pursuant to the instructions of each Creditor as indicated on Schedule A attached hereto; C. WHEREAS, the parties hereto agree that there are no obligations outstanding among the parties whatsoever relating to the Debt; and D. NOW, THEREFORE, the parties hereto desire to cancel the Debt. A G R E E M E N T The Debt is hereby terminated and cancelled and is of no further force and effect. IN WITNESS WHEREOF, the parties hereto have executed this Cancellation Agreement. San Lotus Holding Inc. Mao Ren LAF Inc By:/s/ Chen, Li Hsing By:/s/ Chiu, Pao-Chi Chen, Li Hsing Chiu, Pao-Chi Chairman of the Board Director Mao Ren International Inc. MR Apportion Inc By:/s/ Chen, Kuan-Yu By:/s/ Chiu, Pao-Chi Chen, Kuan-Yu Chiu, Pao-Chi President Director Maoren Investment Inc By:/s/ Chen, Kuan-Yu Chen, Kuan-Yu Director
